Title: From James Madison to Alexander C. Hanson, 1 January 1817
From: Madison, James
To: Hanson, Alexander Contee


        
          Sir,
          Washington, January 1. 1817.
        
        Objects interesting to the United States requiring that the Senate should be in session on the 4th ⟨of⟩ March next, to receive such communications as may be made to it on the part of the ⟨Ex⟩ecutive, your attendance in the Senate Chamber in th⟨is⟩ City on that day is accordingly requested.
        
          James Madison
        
      